Citation Nr: 1451109	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971 and from September 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted service connection for hearing loss, assigning a non-compensable rating, and denied service connection for posttraumatic stress disorder (PTSD).  

In July 2013, the Board remanded the claim for further development, to include obtaining relevant medical records and VA examinations.  A review of the record shows the Veteran was provided the appropriate release of information forms and VA treatment records have been associated with the claims file.  VA audio and PTSD examinations were conducted in August 2012.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequently, the RO granted service connection for PTSD in July 2013, assigning a 70 percent rating effective February 21, 2007, the date of his claim.  As the full benefit sought on appeal has been granted, the claim is no longer before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

The Veteran's hearing acuity has manifested in no worse than level IV in the left ear and level II in the right ear.  The Veteran also demonstrated difficulty hearing conversational speech, especially in the presence of background noise.




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his bilateral hearing loss, which has been rated under Diagnostic Code 6100. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Specific to hearing impairment disabilities, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

As stated above, the Veteran is service-connected for hearing loss in both ears, and a non-compensable rating has been assigned from February 21, 2007, forward.  During the course of his appeal, the Veteran has had his hearing tested at two VA examinations.  VA treatment records have been reviewed, but do not describe any audiometric testing.  

The Veteran's first VA audio examination was in November 2007.  His puretone threshold averages were 56.25 in his left ear and 38.75 in the right ear.  The speech discrimination scores were 88 and 96 percent in the left and right ears, respectively.  Thus, this examination also yielded numerical designations of II in the left ear and I in the right ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.

A July 2008 statement from a co-worker "J.M." indicated that the Veteran had trouble hearing on the job site.  J.M. stated that the Veteran had difficulty hearing warnings and instructions from fellow workers, resulting in minor injuries.  

In August 2012, the Veteran was afforded another VA audio examination.  He reported that even when wearing his bilateral hearing aids he has difficulty understanding conversational speech, especially in the presence of background noise.  The Veteran's puretone threshold averages were 61 in his left ear and 54 in the right ear.  The speech discrimination scores were 80 and 84 percent in the left and right ears, respectively.  Thus, this examination also yielded numerical designations of IV in the left ear and II in the right ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.

In order to address the impact of the Veteran's hearing loss on his ability to work, an addendum opinion was provided in March 2013.  The examiner stated that the Veteran's hearing test results suggest he would have difficulty in situations where he would be communicating in the presence of background noise.  However, the examiner also stated that the Veteran's bilateral hearing loss "in and of itself does not preclude the veteran from working in other types of physical or sedentary types of employment that do not require acute listening skills."  The examiner concluded that the Veteran's hearing loss and tinnitus do not render him unemployable.  

When evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, such as difficulty hearing with background noise, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board further finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has reported difficulty hearing in work situations, the March 2013 VA examiner specifically concluded that the Veteran's hearing loss, alone, would not preclude him from working.  Moreover, the Veteran applied for TDIU in July 2014 due to his PTSD symptoms, not his hearing loss disability.  In August 2014, the RO denied the claim.  As such, Rice is inapplicable in this case.

Finally, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  While the Veteran's hearing loss undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  

The Veteran's main symptom is difficulty hearing in various situations, and especially in noisy backgrounds, which is contemplated in the rating assigned which evaluates hearing acuity.  The VA examiner specifically indicated that the Veteran would be able to effectively communicate in "most quiet listening situations," including work settings.  In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, have some problems hearing conversations well, these types of problems, generally, would not impair his ability to obtain work.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a March 2007 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and two VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Veteran's claim was remanded to provide a new examination because the November 2007 VA examination did not address the functional impact of the Veteran's hearing loss.  The August 2012 examiner discussed such an impact, identifying the Veteran's difficulty hearing conversational speech.  Indeed, the VA examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  In addition, a supplemental opinion was obtained in March 2013 to specifically address the impact of the Veteran's hearing on his ability to work.  Again, the Veteran's claim file was reviewed and the examiner provided a conclusion with a supportive rationale.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


